Case 9:20-cv-81892-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 1 of 9




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION
                               Case No. _________________________

  HEIDY LOPEZ, and other similarly situated          )
  individuals,                                       )
                                                     )
                 Plaintiffs,                         )
                                                     )
  v.                                                 )
                                                     )
  AUTO WAX OF SOUTH FLORIDA INC                      )
  and JAVIER MALDONADO,                              )
                                                     )
                 Defendants.                         )
                                                     )

                                       COMPLAINT
                           (OPT-IN PURSUANT TO 29 U.S.C § 216(B))

         Plaintiff Heidy Lopez (“Plaintiff”) and other similarly situated individuals sue defendants

  Auto Wax of South Florida Inc (the “Corporate Defendant”) and Javier Maldonado (the

  “Individual Defendant”) (collectively, “Defendants”) and allege:

                                         JURISDICTION

         1.      This is an action to recover money damages for unpaid overtime wages under the

  laws of the United States 1. This Court has jurisdiction pursuant to the Fair Labor Standards Act,

  29 U.S.C. § 201-219 (Section 216 for jurisdictional placement) (“the Act”).




  1Plaintiff will file a charge of discrimination with the EEOC. Once the EEOC issues its right to
  sue, Plaintiff will seek to amend this complaint to include counts relating to pregnancy
  discrimination and retaliation.



                                                                                                     1
Case 9:20-cv-81892-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 2 of 9




                                                VENUE

          2.      Plaintiff is a resident of Palm Beach County, Florida, within the jurisdiction of this

  Honorable Court. Plaintiff is a covered employee for purposes of the Act.

          3.      Defendants are a Florida company and a Florida resident, respectively. They do

  business in Palm Beach County, Florida where Plaintiff worked for Defendants. They have

  multiple locations nationwide and their main office is in Palm Beach County, Florida. At all times

  material hereto, Defendants were and are engaged in interstate commerce. The Individual

  Defendant, upon information and belief, resides in Palm Beach County, Florida.

                                  COUNT I: OVERTIME
                       VIOLATIONS BY THE CORPORATE DEFENDANT

          4.      Plaintiffs re-adopt each and every factual allegation as stated in paragraphs 1-3

  above as if set out in full herein.

          5.      This action is brought by Plaintiff and those similarly situated to recover from the

  Corporate Defendant unpaid overtime compensation, as well as an additional amount as liquidated

  damages, costs, and reasonable attorneys’ fees under the provisions of 29 U.S.C. § 201 et seq.

          6.      Section 207(a)(1) of the Act states: “No employer shall employ any of his

  employees . . . for a work week longer than 40 hours unless such employee receives compensation

  for his employment in excess of the hours above-specified at a rate not less than one and a half

  times the regular rate at which he is employed.”

          7.      Jurisdiction is conferred on this Court by Title 28 U.S.C. § 1337 and by Title 29

  U.S.C. § 216(b). The Corporate Defendant is and, at all times pertinent to this Complaint, was

  engaged in interstate commerce. At all times pertinent to this Complaint, the Corporate Defendant

  operated as an organization which sells and/or markets its services and/or goods to customers from




                                                                                                      2
Case 9:20-cv-81892-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 3 of 9




  throughout the United States and also provides its services for goods sold and transported from

  across state lines of other states, and the Corporate Defendant obtains and solicits funds from non-

  Florida sources, accepts funds from non-Florida sources, uses telephonic transmissions going over

  state lines to do its business, transmits funds outside the State of Florida, and otherwise regularly

  engages in interstate commerce, particularly with respect to its employees. Upon information and

  belief, the annual gross revenue of the Corporate Defendant was at all times material hereto in

  excess of $500,000 per annum, and/or Plaintiffs and those similarly situated, by virtue of working

  in interstate commerce, otherwise satisfy the Act’s requirements.

         8.      By reason of the foregoing, the Corporate Defendant is and was, during all times

  hereafter mentioned, an enterprise engaged in commerce or in the production of goods for

  commerce as defined in §§ 203(r) and 203(s) of the Act and/or Plaintiff and those similarly situated

  were and/or are engaged in interstate commerce for the Corporate Defendant. The Corporate

  Defendant’s business activities involve those to which the Act applies.

         9.      The Corporate Defendant is a company that offers car wash services, porter

  services, valet services, and detailing services to multiple car dealerships in Florida and

  nationwide.

         10.     The Corporate Defendant, through its business activity, affects interstate

  commerce. Plaintiff’s work for the Corporate Defendant likewise affects interstate commerce.

  Plaintiff was employed by the Corporate Defendant as a car washer/detailer for the Corporate

  Defendant’s business.

         11.     Plaintiff worked for the Corporate Defendant in different dealerships.




                                                                                                     3
Case 9:20-cv-81892-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 4 of 9




          12.      Plaintiff worked for the Corporate Defendant from on or about November 7, 2019

  through her wrongful termination on September 24, 2020.

          13.      While employed by the Corporate Defendant, Plaintiff worked 60-70 hours per

  week without being compensated at the rate of not less than one- and one-half times the regular

  rate at which she was employed.

          14.      Plaintiff observed all similarly situated car washers/ detailers who performed the

  same or similar duties as her to also work over forty hours per week without being compensated

  overtime at time-and-one-half their regular rate.

          15.      Corporate Defendant does not pay overtime to its car washers/detailers.

          16.      In total, Plaintiff worked approximately 46 compensable weeks under the Act, or

  46 compensable weeks if counted 3 years back from the filing of the instant action.

          17.      The Corporate Defendant paid Plaintiff approximately $90 per day and she worked

  5-7 days per week. Thus, Corporate Defendant paid Plaintiff anywhere from $450 to $630 per

  week.

          18.      The Corporate Defendant did not properly compensate Plaintiff for hours that

  Plaintiff worked in excess of 40 per week.

          19.      Plaintiff seeks to recover unpaid overtime wages accumulated from the date of hire

  and/or from 3 (three) years back from the date of the filing of this Complaint.

          20.      Prior to the completion of discovery and to the best of Plaintiff’s knowledge, at the

  time of the filing of this Complaint, Plaintiff’s good faith estimate of her unpaid overtime wages

  is as follows:




                                                                                                      4
Case 9:20-cv-81892-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 5 of 9




         a. Total Unpaid Wages: $600 (approximate weekly wages) / 70 (approximate weekly

                hours) = $8.57 (hourly pay) x .5 (overtime rate) x 30 (approximate number of

                overtime hours) x 46 (compensable weeks) = $5,913.30

         b. Liquidated Damages: $5,913.30

         c. Total Damages: $11,826.60, plus reasonable attorney’s fees and costs.

         21.       At all times material hereto, the Corporate Defendant failed to comply with Title

  29 U.S.C. §§ 201-219 and 29 C.F.R. § 516.2 and § 516.4 et seq. in that Plaintiff and those similarly

  situated performed services and worked in excess of the maximum hours provided by the Act but

  no provision was made by the Corporate Defendant to properly pay them at the rate of time and

  one half for all hours worked in excess of forty hours (40) per workweek as provided in the Act.

  The additional persons who may become Plaintiffs in this action are weekly-paid employees and/or

  former employees of the Corporate Defendant who are and who were subject to the unlawful

  payroll practices and procedures of the Corporate Defendant and were not properly paid wages

  and time and one half of their regular rate of pay for all overtime hours worked in excess of forty

  hour per week.

         22.       Plaintiffs intends to join all those similarly situated employees in Florida and

  nationwide in this action. To the extent the Corporate Defendant is an affiliate or a subsidiary of a

  parent company, Plaintiffs intend to join those entities as defendants should discovery reveal that

  the practices complained of in this Complaint are systematically applied throughout Florida and

  the nation.




                                                                                                     5
Case 9:20-cv-81892-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 6 of 9




         23.       In addition, should discovery show that Corporate Defendant failed to pay

  minimum wages to Plaintiff, Plaintiff reserves her right to amend her complaint to include those

  violations.

         24.       The Corporate Defendant knew and/or showed reckless disregard of the provisions

  of the Act concerning the payment of overtime wages and remains owing Plaintiff and those

  similarly situated these overtime wages since the commencement of Plaintiff’s and those similarly

  situated employees’ employment with the Corporate Defendant as set forth above, and Plaintiff

  and those similarly situated are entitled to recover double damages. The Corporate Defendant

  never posted any notice, as required by Federal Law, to inform employees of their federal rights

  to overtime and minimum wage payments.

         25.       The Corporate Defendant willfully and intentionally refused to pay Plaintiff

  overtime wages as required by the laws of the United States as set forth above and remains owing

  Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.

         26.       Plaintiff has retained the law offices of the undersigned attorney to represent her in

  this action and in any possible collective/class action that may ensue from the filing of this action.

  Plaintiff is obligated to pay a reasonable attorneys’ fee.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and others similarly situated and against the Corporate

                Defendant on the basis of the Corporate Defendant’s willful violations of the Fair Labor

                Standards Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and




                                                                                                       6
Case 9:20-cv-81892-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 7 of 9




          B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

                overtime compensation for hours worked in excess of forty weekly; and

          C. Award Plaintiff an equal amount in double damages/liquidated damages; and

          D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

          E. Grant such other and further relief, as this Court deems equitable and just.

    COUNT II: WAGE AND HOUR VIOLATION BY THE INDIVIDUAL DEFENDANT

          27.      Plaintiff re-adopts each and every factual allegation as stated in paragraphs 1-26

  above as if set out in full herein.

          28.      At the times mentioned, the Individual Defendant was, and is now, the owner and

  corporate officer of the Corporate Defendant. The Individual Defendant was an employer of

  Plaintiff and others similarly situated within the meaning of Section 3(d) of the Act in that this

  defendant acted directly or indirectly in the interests of the Corporate Defendant in relation to the

  employees of the Corporate Defendant, including Plaintiff and others similarly situated. The

  Individual Defendant had operational control of the Corporate Defendant, was involved in the day-

  to-day functions of the Corporate Defendant, provided Plaintiff with her work schedule, and is

  jointly liable for Plaintiffs’ damages.

          29.      The Individual Defendant is and was at all times relevant a person in control of the

  Corporate Defendant’s financial affairs and can cause the Corporate Defendant to compensate (or

  not to compensate) its employees in accordance with the Act.

          30.      The Individual Defendant willfully and intentionally caused Plaintiff not to receive

  overtime compensation as required by the laws of the United States as set forth above and remains




                                                                                                     7
Case 9:20-cv-81892-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 8 of 9




  owing Plaintiff these overtime wages since the commencement of Plaintiff’s employment with the

  Corporate Defendant as set forth above.

         31.      Plaintiff has retained the law offices of the undersigned attorney to represent her in

  this action and is obligated to pay a reasonable attorneys’ fee.

                                       PRAYER FOR RELIEF

         WHEREFORE, Plaintiff and those similarly situated request that this Honorable Court:

         A. Enter judgment for Plaintiff and others similarly situated and against the Individual

               Defendant on the basis of the Defendants’ willful violations of the Fair Labor Standards

               Act, 29 U.S.C. § 201 et seq. and other Federal Regulations; and

         B. Award Plaintiff actual damages in the amount shown to be due for unpaid wages and

               overtime compensation for hours worked in excess of forty weekly; and

         C. Award Plaintiff an equal amount in double damages/liquidated damages; and

         D. Award Plaintiff reasonable attorneys’ fees and costs of suit; and

         E. Grant such other and further relief, as this Court deems equitable and just.

  Dated: October 12, 2020.


                                                         Respectfully submitted,

                                                         By:_/s/ Tanesha W. Blye
                                                         Tanesha W. Blye, Esquire
                                                         Fla. Bar No.: 738158
                                                         Email: tblye@saenzanderson.com
                                                         Aron Smukler, Esquire
                                                         Fla. Bar No.: 297779
                                                         Email: asmukler@saenzanderson.com
                                                         R. Martin Saenz, Esquire
                                                         Fla. Bar No.: 0640166
                                                         Email: msaenz@saenzanderson.com




                                                                                                      8
Case 9:20-cv-81892-XXXX Document 1 Entered on FLSD Docket 10/12/2020 Page 9 of 9




                                          SAENZ & ANDERSON, PLLC
                                          20900 NE 30th Avenue, Ste. 800
                                          Aventura, Florida 33180
                                          Telephone: (305) 503-5131
                                          Facsimile: (888) 270-5549
                                          Counsel for Plaintiff




                                                                            9
